 306DECISIONSOF NATIONALLABOR RELATIONS BOARDYankee Department Stores,Inc.,a Subsidiary ofHartfield-Zodys,Inc., d/b/a Zodys,Elkhart, Indi-anaandRetail Clerks Union Local 37, a/w RetailClerks International Association,AFL-CIO Case25-CA-5582Upon the entire record,and from my observation of thedemeanor of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONJune 10, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February11, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter,Respondent filed excep-tions and Retail and Department Store Employees,AmalgamatedClothingWorkersofAmerica,AFL-CIO,'filed exceptions and a supporting brief.The General Counsel fileda briefin support of theAdministrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Yankee Depart-ment Stores,Inc., aSubsidiary of Hartfield-Zodys,Inc.,d/b/a Zodys, Elkhart,Indiana,itsofficers,agents, successors,and assigns,shall take the actionset forth inthe said recommended Order.IPartyin Interestherein.DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge: Thisproceeding'was tried before me on September24 and 25,1973,2 in Elkhart, Indiana, upon a complaint by theGeneral Counsel3 alleging that the Respondent engaged incertain violations of Section 8(a)(2) and(1)of the Act.Briefs filedby theGeneral Counsel,Respondent, andACW have been duly considered.IRespondent's name appears as amended at the hearing.2All dates are in 1973 unless otherwise noted.3The charge was filed and served by registered mail on May 23, and the211NLRB No. 43Respondent is engaged in the retail sale anddistributionof general merchandise in various States inthe UnitedStates.Executive offices are maintainedin New York City.Thisproceedingparticularlyinvolves a retail store andfacility inElkhart,Indiana.Within theyear precedingissuanceof thecomplaint,at its Elkhart store Respondentsold and distributedproducts valued in excess of $500,000,and received goodsdirectly ininterstate commerce valuedin excessof $50,000. Respondent admits,and I find, that itisengaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRetailClerksUnion Local 37,a/w Retail ClerksInternational Association,AFL-CIO,is hereincalled theRCIA.Retail and Department Store Employees,Amalga-matedClothing Workers of America, AFL-CIO,is hereincalled the ACW. The RCIA and the ACWare each labororganizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA.The PrincipalQuestions1.Whether Respondentviolated Section8(a)(2)byrecognizing and contractingwith the ACW while a realquestion concerning representationexisted by virtue ofRespondent'sawareness of a conflicting representativeinterestby the RCIA and the pendency of anelectionpetition by the RCIA-therebybreachingitsneutralityobligation undertheMidwest Pipingdoctrine.42.Whether DalePalmer, a department manager, whosolicited employeesto sign authorization cards for theACW prior toitsrecognitionby Respondent, is asupervisor under the Act.3.WhetherRespondentviolated Section 8(a)(2) byrecognizing and contractingwith the ACW as a minorityunion, i.e.,when the ACW didnot represent an uncoercedmajority of the employees in an appropriate unit.Respondentand the ACW contend that recognition oftheACW was validly accordedpursuantto a signaturecheck of authorization cards conducted by an impartialthird party, with notice to the RCIA, which established theACW's majority status. They further contend that theRCIA's pending petitionbefore the Board didnot raise areal question concerning representation becauseitwas notsupported by a 30-percent showing of interest.B.Backgroundand RelevantEvidenceThe materialfacts arevirtually undisputed. The eventsherein concern Respondent's opening of a new retail storeinElkhart,Indiana.At the time, collective-bargainingcomplaint herein issuedon July 30.4Midwest Piping andSupply Co.,Inc.,63 NLRB 1060. ZODYS, ELKHART307relationsexistedbetweenRespondentand the ACWembracing various stores in other States. A contract ineffect covering all stores in Michigan describes a unit of..allregular selling and non-selling employees now em-ployed or hereafter to be employed in and around theemployer's present and future stores located in the State ofMichigan," excluding at each store a manager, assistantmanager, department heads, leased department managers(provided that at least one bargaining unit employee is onthe floor), guards, and supervisors as defined in the Act.The contractalsocontainsunion-shop and checkoffprovisions. In preparing for the opening and establishing ofthenew store,about 20 employees were temporarilytransferred to Elkhart from other stores of Respondent.There is noissue as tothese employees; they were notincluded in the Elkhart unit or involved in the counting ofauthorization cards.A few persons were transferredpermanently, including three department managers. Byagreementof the parties, the employees of two lessee-licensees in the Elkhart store are included in the unit:Karl'sShoes operates a shoe department and FabricsNational operates a "domestic" department. Respondentcommenced hiring employees in mid-April, and opened theElkhart store for business on May 2. During this period,agents of both the ACW and the RCIA were engaged in acampaign solicitingauthorization cards, particularly infrontof the store entrance, within the awareness ofRespondent.r"On April 25, the RCIA sent a letter to Respondentstating in substance that it was currently engaged inorganizing the selling and nonselling employees in Elkhart,that it already represented a substantial number, but lessthan a majority, and that it would file charges with theBoard if Respondent recognized'the ACW or any otherparty as the employees' representative. On April 26, theACW wired Respondent claiming majority representationand requesting that an arrangement be made for a cardcheck by an independent third party and for bargainingnegotiations thereafter.On April 30, Respondent's vicepresident,Harold B. Weiner, in New York wrote to theACW and the RCIA. The ACW was advised thatRespondent could not recognize either union unless suchunion could prove "by independent acceptable lawfuldesignation cards" that it represented an uncoercedmajority of the employees. The RCIA was advised that theACW had presented a majorityclaim;thatRespondentwas prepared to examine the question whether either unionrepresented a majority "by any appropriate legal methodavailable";and that, if the RCIA desired to have anindependent third party examine "the lawful designationcards" of the RCIA or the ACW, Respondent "should bepleased to have its suggestions." Respondent's letter wasreceived by the RCIA on May 3. About 1 p.m. that day, anRCIA agent was dispatched to the Board's Regional Officein Indianapolis with an election petition and 29 signedauthorization cards. The RCIA kept no duplicates of thesecards. The petition and cards were duly filed (Case 25-RC-5360) and stamped in at the Board's Office at 4:05p.m.About April 27, Reverend Carl H. Richardson wastelephonedby an agent of the ACW and, in theconversation, agreed to conduct a card check at theHoliday Inn in Elkhart at 3 p.m. on May 3. Richardsonwas not then advised of the procedures and had noexperience or knowledge in such matters. On May 2,Michael R. Stoler, corporatepersonneldirector of Respon-dent, left New York for Elkhart with the understandingthat a card check would be conducted at a time to bedesignated on May 3. On May 3, about 11:30 a.m., Stolermet at the Holiday Inn with Max Unger, nationalrepresentative of the ACW. Stoler brought with himvarious payroll and other data to identify the personnel atthe Elkhartstore.Unger called off the names on ACWauthorization cards and Stoler indicated whether such anindividual was an employee. I agree with General Counselthat this procedurewas a"dry run" of the card checkwhich was arranged to be held at 3 p.m. that day. At 2:30p.m., as he testified, Stoler decided to postpone the cardcheck until the next day at 10 a.m., and sent a wire to theRCIA to such effect. Reverend Richardson was informedof the postponement after he appeared at the Inn.Harold Hewitt, executive officer of RCIA's Local 37,upon returning to his office after 1 p.m. on May 3, wasgiven a telephonemessageleft by ACW RepresentativeUngar that a card check would be conducted at theHoliday Inn at 3 p.m. that day. About 4 p.m., Hewitt andanother RCIA agent came to the Inn. They were advised ofthepostponement, andmade no response. In theirconversationwithStolerandUngar, there was noindication that the RCIA had any intention of participat-ing in the card check. On return to his office, Hewittreceived Stoler's telegram,which stated,inter alia:... to afford you an equal opportunity we arerequesting that the cross card check be postponed untiltomorrow, May 4, 1973 at 10:00 a.m. at the HolidayInn....We request that you attend. If you fail toattend we expect Father Richardson will proceed inyour absence to cross card check.At 5:30 p.m., after receiving confirmation that the RCIApetition had been filed, Hewitt wired Respondent in NewYork stating that the only appropriate resolution of therepresentationissue wasthrough a Board election and thatthe RCIA had filed a petition this day. On May 4, shortlybefore 10 a.m., Hewitt telephoned Stoler at the Inn andreiterated the substance of the RCIA's wire to Respondentin New York. He specifically indicated that, as a petitionhad been filed, the RCIA opposed the card check andwould not appear.On May 4, about 10:15 a.m., without the presence of theRCIA, Richardson was given instructions by Stoler, andthe card check was conducted. Signatures on ACWauthorization cards were compared against forms in theemployees' personnelfiles.On a document previouslyprepared by the ACW captioned "Certification," Richard-son inserted the results, indicating that the ACW hadsubmitted 53 valid cards of 65 employees in the bargaining 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit, and the 12 additional cards from the ACW were notused in the card check.5Immediately thereafter,Respon-dent signed an agreement,previously prepared,in which itrecognizedtheACWas exclusive representative in anElkhart unit of all full-time and regular part-time sellingand nonselling employees.On September 23, Respondentand the ACWenteredinto a collective-bargaining agreement,effective September6,which referred to the employees at the Elkhart store andspecifically provided for wage increases,insurance, pen-sion,union shop,and checkoff.Except as altered oramended in the September 23 agreement,all the provisionsof the existing contract between these parties coveringstores in Michigan,supra,were adopted by reference, witha copy of such contract attached. As earlier noted, theMichigan contract described a multistore unit whichexcluded department managers.In the election petition filed by the RCIA on May 3, therequested unit included department managers and exclud-ed leased department managers and all other supervisors asdefined in the Act.On July 9, the RCIA filed an amendedpetitionwhich altered the unit only insofar as to excludethe "non-leased department managers."The sole questionas to the department managers concerns their supervisorystatus, and whether or not, specified in the petition, theywould statutorily be excluded if they were in factsupervisors under theAct. Thus,the change in the petitionwas not material and would not affect the question ofrepresentation raised in the original petition.In response to the Regional Director's requests relatingto the filingof the May 3petition,Respondent furnished alist on June 13 "for checking of Petitioner's interest" whichcontains 66 names, including the 6 employees of Karl'sShoes,and excluding all but 1 of the departmentmanagers.6On June 21, it furnished an IBM payrollregister of hourly personnel for the week ending May 5;and on July 23 it submitted a handwritten list of allpersonnel for successiveweekly payroll periods from May5 through June 30. The June 13 and July 23 lists show 72employees as of May 5,omitting Karl's Shoes and withoutregard to 9 named department managers in dispute.Reserving the latter question and adding the 6 employeesof Karl's Shoes,it is establishedthat theunit complementonMay 4, the date of the card check, numbered 78employees.?Of the cards held bythe ACWfrom amongthese employees,the RCIA had duplicate cards signed by20 of the same employees.Respondent proposed the stipulation that the ninenamed individualss were the managers of specified leasedand nonleaseddepartments as of May 2. The stipulationwas admitted that the two managers of the leaseddepartments,Karl'sShoes and Fabrics National, areexcluded from the unit .9 Respondent at first offered to5The actual unit as of May 4 consisted of 78 employees,without regardto nine department managers in dispute,infraOn a list of 67 names whichRespondent furnished Richardson for the card check,three departmentmanagers were included and two employees were noted as terminated.Cards were not examined for the department managers, but it appears thatthe three names on the listwereincluded as among the 65 employees statedfor the size of the unit.Not counted in the card check,because their payrollsignatureswerenot available,were six employees from Karl's Shoes, forwhom theACW had submittedsix cards.8 J. Flansburgh.stipulate that all the department managers be excluded forthe purposes of the card count and for purposes of findingthe appropriate unit,with the exception of Dale Palmer.This proposed stipulation was then withdrawn by Respon-dent, and it refused to take a position on the departmentmanagers.As toPalmer, Respondentwouldmaintain aseparate position that he is not a supervisor.The finalstipulation of the parties is that the supervisory authority ofall the department managers,as named in the record, is thesame as that of Palmer on the basis of the evidencelitigated as to Palmer.Palmer testified he solicited cardsfrom about 30 employeesbeginningApril 19, which hegaveto the ACW before May 3.C.Conclusions1.Dale PalmerPersonnel Director Stoler testified that it was standardcompany procedure to exclude department managers fromany bargaining unit of Respondent's stores inthe country.In the card check on May 4, Respondent and the ACWomitted from the unit all department managers,includingPalmer.The contract they executed for Elkhart onSeptember 23, adopting the agreement for the Michiganstores, excluded department managers.In these contracts,supervisory status would provide the only plausible andlegitimate basis for excluding the department managers.Palmer was the manager of the sporting goods depart-ment in a Michigan store before he was transferred toElkhart on April 16, also as manager in sporting goods. AttheElkhart store,Palmer himself performs physicalfunctions,and he has had one employee assigned to workin the department under his direction.Among others,Pamela Moran was employed on a regular part-time basisin sporting goods for a period of 8 weeks from April 24,and carried out her duties pursuant to Palmer's instruc-tions.Department managers and security guards are eligiblefor special employment benefits not available to theemployees generally.All new employees receive fromRespondent and must sign a printed statement of storeprocedures. Violation of any of these procedures is causefor immediatedismissal.In thestatementof procedures,they are instructed to "check with the department manageror store manager on other store procedures to familiarizethemselves with the workings of the Company, and tonotify their department manager any time they leave theirassigned area."On a regular biweekly basis, departmentmanagers have meetingswith thestoremanager andassistant manager to discuss operationsin their respectivedepartments and in the entire store.Palmer attends suchmeetings.rThese substantial differences from the list provided for the May 4 cardcheck and the list furnished the Regional Director on June 13 are notexplained by Respondent9Palmer,Preston,Jost,Flansburgh,M. White,Tenhave,Sieradzki,Cogler,and McElroy.9The ACW didnot join in this stipulation, and it would not take aposition at the hearing as to the inclusion or exclusion of the departmentmanagers.In its brief, however,it argues that these individuals should beincluded as nonsupervisors. ZODYS, ELKHARTThe parties stipulated in effect that all Elkhart depart-ment managers have the same supervisory authority, andno reason appears,to distinguish Palmer.While the July 23personnellistprhpardby Respondent shows a storemanager and two assistant managersemployed throughJune 30, the testimony indicates only one assistantmanager was employed at the time of the hearing. In anycase, there would be only 2 or 3 supervisors over 87 unitemployees if the 9 department managers were to beincluded, or a highly disproportionate supervisor-employeeratio.10For all the foregoing reasons,I find that depart-ment managers, and Palmer specifically, responsibly directemployees and are supervisors within the meaning of theAct.From the time Palmer was transferredto the Elkhartstore, on April 16, he wore a name tag while on duty withthedesignation of department manager,and he wasotherwise known by employees to be such. He admittedlysolicited 30 signed authorization cards forthe ACW priortoMay 4. I find these cards, not specifically identified, tohave been coerced.ll2.Midwest PipingWhen it granted exclusive recognitionto the ACW onMay 4, following the card check conducted without thepresence of theRCIA,Respondent was well aware of thesubstantialrepresentative interestand claim of theRCIA.12 The advance preparations for the card check wereapparently undertaken entirely by the ACW, even preced-ing Respondent's letters responding to the formal claims itreceived from both unions. Respondent's first notice to theRCIA of any definite or scheduled card check was givenless than 1 day in advance of the actual event on May 4,with a caveat that it would proceed in any case without theRCIA. The RCIA was not obliged to participate and, inmy opinion, it properly sought to protect its interests byfiling an election petitionon May 3. Faced with suchconflicting representative claims,as already described,Respondent was under a duty to observe a strict neutralityby not according recognition or any assistance to either ofthe competing unions,particularly while a representationpetition was pending before the Board. The statutory aimistoassure the unfettered choice of the employeesthemselves.Applicableto the present circumstances, it has10 See,e.g.,McKinnonServices,174 NLRB 1141;Swan Super Cleaners,152 NLRB 103.11Moreover,in view of the describedbackground of contractexclusionsof department managers at other stores,Palmer's wearing of the name tag,and the written store procedures,Iwould hold that thesenewly hiredemployees solicited by Palmer had reasonable grounds to believe that hewas a part of management even assuming that, technically, he was not thena supervisor under the Act's definition.12 It was not necessary that such interest be manifestedby an expressdemand forrecognition.Indeed, as sufficientto create a real questionconcerning representation,a showingof substantiality is not a requisiteelement to the union's claim in thecontext ofrival organizingcampaigns, ashere.AmericanBread Company,170 NLRB85, 88.Much less can anemployer justifiably ignorethe existenceof such a claim of interest simplybecause the union is not prepared or is not then ina majority positionformally to request recognition.The Drackett Company,207 NLRB No. 8013Shea Chemical Corporation,121NLRB 1027;Telautograph Corpora-tion,199 NLRB 892.14E.g.,Traub'sMarket, Inc.,205 NLRB No.124; Inter-Island Resorts,Ltd., d/b/a Kona Surf Hotel,201 NLRB 139. General Counsel represented309long been the rule that an employer may not go so far as tobargain collectivelywith any union until the questionconcerning representation has been settled by the Board.13There is no merit in the contentions that an exception tothe rule exists by reason of a claimed failure of the RCIAto support its petition with an adequate showing of interest,or that the petition and interest of the RCIA consistedmerely of a bare and ineffectual claim. It is well establishedthat such a showing is entirely an administrative matter fortheBoard's determination, not subject to direct orcollateralattack.14Accordingly, I conclude that, byrecognizing and contracting with the ACW during theexistence of a real question concerning representationraised by the substantial interest claim and the petitionfiled by the RCIA, Respondent violated Section 8(a)(2) ofthe Act,as alleged.153.Minorityunion recognitionAs shown, the appropriate unit comprised 78 employeesas of May 4. The ACW had, at best, authorization cardssigned by 61 employees. Of these employees, 20 also signedcards for the RCIA within the same relatively short spaceof time. Such dual authorization cards do not reliablyreflect the employees' choice of bargaining agent andcannot properly be counted to support the claim ofmajority status of the ACW.16 Thirty ACW cards weresolicitedby Palmer, a supervisor, and are thereforeinvalid.17 On such a numerical basis alone, it is clear thattheACW was a minority union when recognized byRespondent on May 4. Since Palmer engaged in thesesolicitations on such an intensive and substantial scale, it isfurther found that all the ACW cards preceding May 4 aretainted and rendered nugatory as employee designations ofthe ACW.The same evidence reflecting the ACW's minority statusobtained when Respondent executed a contract with theACW on September 23. Respondent's reliance on the May4 card check cannot serve as a defense resting on allegedgood faith, since it acted at its peril.18 Therefore it isconcluded that, by recognizing and contracting with theACW, which did not represent an uncoerced majority ofthat the Regional Directorhas in factdetermined that the RCIA's petition isproperly supported by a showing of interest. The election is blocked by thisproceeding.15Midwest Piping and Supply Co, Inc.,63 NLRB 1060, and SheaChemical Corporation ibidAndsee, e.g.,Oil Transport Co. v. N.L.R.B.,440F.2d 664, 665 (C.A. 5, 1971);N.L.R.B. v. Tower Iron Works, Inc.,366 F.2d189, 191 (C.A. 1, 1966);Teramana Brothers Coal Mining Company,173NLRB 581, 582.18E.g.,Inter-Island Resorts, Ltd., d/b/a Kona Surf Hotel,201 NLRB 139;Intalco Aluminum Corporation,169 NLRB 1034, enfd. in*pertinent part 417F.2d 36 (C A. 9 1969);Allied Supermarkets Inc,169 NLRB 927, and casescited in In. 3 therein;Playskool Inc.,195 NLRB 560, enforcement denied477 F.2d 66 (C.A. 7, 1973).Distinguishingthe basis for the court's denial ofenforcementin the lattercase,it is clearin the present case that GeneralCounsel amply carried any burden necessary to prove the existence of dualauthorization cards.17E.g.,Sweatermasters Co, Inc.,176 NLRB 301, 308;Pittsburgh MetalLithographing Co, Inc., et at,158 NLRB 1126, 1133.18E.g., Intalco Aluminum Corporation,169 NLRB 1034. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit employees, Respondent violated Section 8(a)(2) ofthe Act, as alleged.19THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.It has been found that,in violation of Section 8(a)(2) and(1),Respondent recognizedthe ACWon May 4, notwith-standing that such union lacked majority status,and thaton September 23 it entered into a collective-bargainingagreement with theACW, allduring the pendency of a realquestion concerning representation.In order to dissipatethe effects of Respondent's unfair labor practices, I shallrecommend that Respondent withdraw and withhold allrecognition from theACW and to ceasegiving effect to theaforementioned collective-bargaining agreement, or to anyrenewal,modification,or extension thereof, until such timeas the ACWshall have been certified by the Board as theexclusive representative of the employees in question.However,nothing herein shall require Respondent to varyor abandon any wage,hour,seniority,or other substantivefeatures of its relations with its employees which have beenestablished in the performance of its agreement with theACW or toprejudice the assertion by employees of anyrights they may have thereunder.As theaforementionedagreement,based on Respondent's unlawful recognition ofthe ACWis invalid,the union-security provisions adoptedand contained in such agreement are likewise invalid. Ishall therefore recommend that Respondent reimburse allpresent and former employees for all initiation fees, dues,or other monies paid or checked off pursuant to the invalidunion-shop agreement executed on September23, 1973,20or any renewal,modification,or extension thereof, orpursuant to any checkoff authorizations executed beforethe date of compliance of this recommended Order.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The ACW and the RCIAare labor organizationswithin the meaning of Section 2(5) of the Act.3.By recognizingtheACW,and by executing acollective-bargaining agreement with it containing union-security provisions,when such union did not represent themajority of the employees in the appropriate unit, andwhen a real question concerning representation of itsemployees existed,Respondent has rendered and isrendering unlawful assistance and supportto the ACWwithin the meaning of Section8(a)(2) of the Act.4.By the foregoing,Respondent has interfered with,coerced,and restrained employeesin theexercise of therights guaranteed in Section7 of the Act, and has thereby19International Ladies' GarmentWorkers'Union,AFL-CIO [Bernhard-Ahmann TexasCorp I v N.L R B,366 U.S. 731, 73620 Interest at 6 percent per annum shall be added,in the manner set forthinSeafarers International Unionof North America, AFL-CIO,138 NLRB1142.Si In the event no exceptions are filed as providedby Sec.102.46 of theengaged in and is engagingin unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commercewithin themeaning ofSection 2(6) and (7) of the Act.Upon the abovefindingsof fact, conclusions of law, andthe entire record inthe case, and pursuant to Section 10(c)of the Act, I herebyrecommendthe following:ORDER21Respondent,YankeeDepartment Stores,Inc. a Subsidi-aryofHartfield-Zodys,Inc.,d/b/a Zodys,Elkhart,Indiana,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Assisting or contributing support to Retail andDepartment Store Employees, Amalgamated ClothingWorkers of America,AFL-CIO, or any other labororganization,by recognizing such labor organization as theexclusive representative of any of its employees for thepurpose of collective bargaining at a time when there existsa real question concerning representation,or if such labororganization does not represent the majority of employeesin an appropriate unit,or in any other manner.(b)Giving effect to, performing,or in any mannerenforcing the collective-bargaining agreement executedwith the aforesaid labor organization on September 23,1973,or to anymodification,extension,renewal,orsupplement thereto,or any superseding agreement, or tocheckoffauthorization cards executed pursuant to suchagreement,unless and until the said labor organization hasbeen certified by the Board as the exclusive bargainingrepresentativeof such employees;provided,however,nothing herein shall require Respondentto vary orabandon any wage,hour,seniority,or other substantivefeatures of its relation with its employees which have beenestablished in the performance of such agreement or toprejudice the assertion of employeesof any rights they mayhave thereunder.(c) In any like orrelatedmanner interfering with,restraining,or coercing employees in the exercise of therights guaranteed in Section7 of the Act.2.Takethe following affirmative action designed toeffectuate the policiesof the Act:(a)Withdrawand withhold any recognition from Retailand Department Store Employees,AmalgamatedClothingWorkers of America,AFL-CIO,as the representative of itsemployees for the purpose of collective bargaining unlessand until said labor organization has been dulycertified bythe Board as the exclusive representative of its employees.(b) Reimburse all present and former employees for thedues and fees unlawfully exacted pursuant to the invalidsecurity agreement with the aforesaid labor organization,as set forth in "The Remedy" section of the AdministrativeLaw Judge'sDecision.(c)Preserve and, upon request,make available to theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. ZODYS, ELKHART311Board or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of reimbursement dueunder the terms of this Order.(d)Post at its store and facility in Elkhart, Indiana,copiesof the attached notice marked "Appendix." 22Copies of said notice on forms provided by the RegionalDirector for Region 25, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,in conspicuous places, including places where notices toemployees are customarily posted, and be maintained by itfor a period of 60 consecutive days. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.22 In the event thatthe Board's Order is enforced by a Judgement of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgementof the United States Court of Appeals Enforcing an Orderof the National LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassist orcontribute support to RetailandDepartment Store Employees,Amalgamatedlabor organization, by recognizing, or contracting with,such labor organization as the exclusive representativeof our employees for the purpose of collective bargain-ing,at a timewhen there exists a real questionconcerningrepresentation, or when such labor organi-zation does not represent a majority or our employeesin anappropriate bargaining unit, or in any othermanner.WE WILL NOT give effect to our September 23, 1973,agreementwith Retail and Department Store Employ-ees,Amalgamated ClothingWorkers of America,AFL-CIO, or to any renewal, modification, or exten-sion thereof, unless and until said labor organizationhas been duly certified by the Board as the exclusiverepresentative of our employees; but nothing hereinshall be construed to require that we vary or abandonany existing term or condition of employment.WE WILL NOT in any like or related manner, interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act.WE WILL withdraw and withhold all recognitionfrom Retail and Department Store Employees, Amal-gamated Clothing Workers of America, AFL-CIO, asthe collective-bargaining representative of our employ-ees, unless and until said labor organization has beencertified as such by the Board.WE WILL reimburse all present and former employ-ees,with interest, for any initiation fees, dues, or othermonies paid or checked off pursuant to the unlawfulagreement executed on September 23, 1973, with RetailandDepartment Store Employees,AmalgamatedClothingWorkers of America, AFL-CIO, or to anyrenewal, modification, or extension thereof.DatedByYANKEE DEPARTMENTSTORE, INC., A SUBSIDIARYOF HARTFIELD-ZODYS, INC.D/B/A ZODYS, ELKHART,INDIANA(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, ISTACenter, Sixth Floor,150 West Market Street,Indianapolis,Indiana 46204,Telephone317-633-8921.